





Exhibit 10.1




 LINE OF CREDIT NOTE

US $100,000

January 10, 2011

FOR VALUE RECEIVED, Sino Payments, Inc., a Nevada corporation (the "Maker"),
intending to be legally bound hereby, promises to pay to the order of TAP
Investments Group Limited ("Payee"), at such place as Payee may designate from
time to time in writing, the principal sum of One Hundred Thousand US Dollars
(US$100,000), or as much thereof as may be advanced or re-advanced from time to
time, in lawful money of the United States, together with interest accruing on
the outstanding principal balance under this Line of Credit Note (the "Note") as
provided below until repaid in full.

1.

Purpose of Note. This Note evidences, and is given in consideration of, a loan
in the principal amount of up to One Hundred Thousand US Dollars (US$100,000).
This is a revolving credit facility and unless extended or renewed shall be
payable in full on the Maturity Date (defined below).

2.

Advances. The minimum Advance hereunder shall be One Thousand US Dollars (US
$1,000). Within the foregoing limits and subject to this Agreement, the Maker
may borrow Advances under this Section 2 subject to the limits in Section 3,
repay or prepay Advances, and re-borrow Advances at any time prior to the
Maturity Date provided that no Event of Default (defined below) remains
unearned.

3.

Terms of Advances. Maker and Payee agree that Maker may request up to One
Hundred Thousand US Dollars (US $100,000) for general working capital.

4.

Interest Rate. Interest shall accrue on the outstanding principal balance
hereof, up to and including the maximum amount available under this Note, at an
annual rate of 8%. Notwithstanding anything to the contrary herein, the
liability of Maker for payment of interest under this Note shall not exceed the
maximum amount permitted by law, and if any payment by Maker includes interest
in excess of such maximum amount, Payee shall apply such excess to the reduction
of principal or, if none is due, such excess shall be refunded to Maker.
Interest shall be computed on the basis of a 360-day year.

5.

Maturity Date. All outstanding principal and accrued interest hereunder shall be
due and payable on demand pursuant to Section 7 hereunder.

6.

Prepayment. This Note may be prepaid, in whole or in part, at any time or times
without premium or penalty. All amounts prepaid by Maker to Payee shall be
available for re-advancement.

7.

Repayment. All outstanding principal and accrued interest hereunder shall be
repaid as follows, at the option of the Payee: (i) in cash upon 15 days prior
written notice from the Payee; or, (ii) the Payee shall have the right, but not
the obligation, at any time, to convert all or any portion of the outstanding
principal amount and accrued interest into fully paid and non-assessable shares
of Maker's Common Stock at the Conversion Price, as defined below. The
"Conversion Price" shall be equal to seventy-five percent (75%) of the average
of the closing price of the Common Stock during the thirty (30) trading days
immediately preceding the Conversion Date, with the number of shares of Common
Stock to be issued upon each conversion hereunder shall be determined by
dividing that portion of the principal and accrued interest to be converted by
the then applicable Conversion Price.




8.

Events of Default. Each of the following shall constitute an "Event of Default"
hereunder:  




Maker fails to make any payment of principal or interest when due under this
Note;




Maker (i) applies for or consents to the appointment of a receiver, trustee or
liquidator of itself or any of its property, (ii) admits in writing its
inability to pay debts as they mature, (iii) makes a general assignment for the
benefit of creditors, (iv) is adjudicated bankrupt or insolvent, (v) files a
voluntary petition in bankruptcy or a petition or an answer seeking
reorganization or an arrangement with creditors or to take advantage of any
bankruptcy, reorganization, insolvency, readjustment of debt, dissolution or
liquidation law or statute, or an answer admitting the material allegations of a
petition filed against it in any proceeding under any such law, or (vi) takes
any action for the purpose of effecting any of the foregoing;








--------------------------------------------------------------------------------




Any order, judgment or decree is entered by any court of competent jurisdiction
(i) approving a petition seeking reorganization of Maker or all or a substantial
part of the assets of Maker, or (ii) appointing a receiver, sequester, trustee
or liquidator of Maker or any of its property, and such order, judgment or
decree continues unstayed and in effect for a period of sixty (60) days or more.




9.

Remedies Upon Default. Upon the occurrence of any Event of Default (a) the
entire unpaid principal balance hereunder plus all interest accrued thereon
shall, at the option of Payee, become due and payable immediately without
presentment, demand, notice of nonpayment, protest, notice of protest or other
notice of dishonor, all of which are hereby expressly waived by Maker.




10.

Remedies Cumulative. No right or remedy conferred upon or reserved to Payee
under this Note, or now or hereafter existing at law or in equity or by statute
or other legislative enactment, is intended to be exclusive of any other right
or remedy, and each and every such right or remedy shall be cumulative and
concurrent, and shall be in addition to every other such right or remedy, and
may be pursued singly, concurrently, successively or otherwise, at the sole
discretion of Payee, and shall not be exhausted by anyone exercise thereof but
may be exercised as often as occasion therefore shall occur. Miscellaneous.




a.

Waivers, Amendments, etc. The provisions of this Note may from time to time be
amended, modified or waived, only if such amendment, modification or waiver is
in a writing signed by Maker and Payee. No failure or delay on the part of Payee
in exercising any power or right under this Note shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power or right
preclude any other or further exercise thereof or the exercise of any other
power or right.

b.

Notices. All notices and other communications required or permitted to be given
under or in connection with this Note shall be in writing and shall be deemed
given if delivered personally or by facsimile transmission (receipt verified),
express courier service (signature required), or mailed by registered or
certified mail (return receipt requested), postage prepaid, to the parties at
the following addresses (or at such other address for a party as shall be
specified by like notice; provided that notices of a change of address shall be
only upon receipt thereof):




If to Payee:




TAP Investments Group Limited

Unit G, 181F, Legend Tower, 7 Shing Yip Street,

 Kwun Tong, Kowloon, Hong Kong




If to Maker:




Sino Payments, Inc.

Unit T25, GF Bangkok Bank Building

18 Bonham Strand West

Sheung Wan, Hong Kong

Tel: +l.877.205.6270 x80l




c.

Severability. Any provision of this Note which is prohibited or unenforceable in
any jurisdiction shall, as to such provision and such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Note or affecting the validity or
enforceability of such provision in any other jurisdiction.




d.

Governing Law. This Note shall be governed by the internal laws of the State of
Nevada without giving effect to it principles of conflicts of law.




e.

Successors and Assigns. This Note shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, administrators,
successors and permitted assigns.




IN WITNESS WHEREOF, Maker has executed this Note as of the day and year first
above written.




MAKER:

SINO PAYMENTS, INC.




PAYEE:

TAP INVESTMENTS GROUP LIMITED



